COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 EL PASO SPECIALTY HOSPITAL                      §
 LTD.,
                                                 §               No. 08-15-00282-CV
                   Appellant,
                                                 §                  Appeal from the
 v.
                                                 §                448th District Court
 MARIA GURROLA, INDIVIDUALLY
 AND ON BEHALF OF ALL                            §             of El Paso County, Texas
 WRONGFUL DEATH BENEFICIARIES,
 AND AS REPRESENTATIVE OF THE                     §             (TC# 2014-DCV-3560)
 ESTATE OF OSCAR GURROLA,
 DECEASED,                                       §

                   Appellee.
                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

order. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and its sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs of this appeal, for which let execution issue. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 24TH DAY OF AUGUST, 2016.


                                              YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.